Citation Nr: 0917405	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
degenerative joint disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a separate, compensable evaluation for 
impairment of the meniscus of the left knee manifested by 
episodes of locking and effusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to April 
1998.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which a 20 percent evaluation was 
granted for the service connected left knee.  

The Veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of the hearing is 
associated with the claims file.

This claim was reminded in May 2008 for further development, 
including to provide additional VA examination.  The 
requested development has been completed.


FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the 
left knee, is manifested by range of flexion motion at zero 
degrees extension and 45 degrees flexion, at its most 
limited, absent findings of ankylosis, instability, 
subluxation, nonunion or malunion of the tibia and fibula, or 
genu recurvatum.

2.  The Veteran's left knee disability is manifested by 
symptoms of impairment of the meniscus of the left knee 
manifested by episodes of locking and effusion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for degenerative joint disease of the left knee are not met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 
- 4.14, 4.40, 4.41, 4.44, 4.45, 4.71a, Diagnostic Code 5260 
(2008).

2.  The criteria for a separate, 20 percent, evaluation for 
the symptoms of locking and effusion in the left knee joint 
associated with an impaired meniscus are met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 
4.41, 4.44, 4.45, 4.71a, Diagnostic Code 5258 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

In May 2008, this case was remanded, in part to provide 
adequate VCAA notice.  In a May 2008 letter, the RO stated 
that to establish entitlement to an increased evaluation for 
his service-connected left knee disability, the evidence must 
show that his condition had increased in severity such that 
current symptomatology more closely approximated the rating 
schedule criteria for the next higher evaluation. The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary. The May 
2000 rating decision explained the criteria for the next 
higher disability rating available for the left knee 
disability under the applicable diagnostic code. The February 
2001 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected left disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and the November 2008 supplemental statement of the 
case stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment. Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization 
throughout the adjudication of the claims. Overton v. 
Nicholson, 20 Vet. App. 427 (2006). Thus, based on the record 
as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected. See Sanders, 
487 F.3d at 489.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service medical records in adjudicating the 
original service connection claim, assisted the Veteran in 
obtaining evidence, and afforded the Veteran physical 
examinations.  The Veteran was also afforded the opportunity 
to give testimony before the Board, which he did.  However, 
at the time of this testimony, it was not known that his 
appeal as to his left knee claim had been perfected, and he 
provided testimony only on the issue of service connection 
for PTSD.  Notwithstanding, the Veteran has not requested an 
opportunity to provide testimony concerning his left knee.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation for Right Knee Disability

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor. Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on 
movement, and painful motion. 38 C.F.R. § 4.40, 4.45, and 
4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for degenerative joint disease of the left 
knee was granted in May 1998. A 10 percent evaluation was 
assigned under Diagnostic Code 5010.  In a December 1998 
rating decision, the 10 percent evaluation was confirmed and 
continued, but the Diagnostic Code was changed to 5101-5260.  
In a May 2000 rating decision, the evaluation was increased 
to 20 percent under Diagnostic Code 5010-5257.  In December 
2003, the evaluation was confirmed and continued, but the 
Diagnostic Code was changed to 5101-5260.

The 20 percent evaluation under Diagnostic Code 5260 
contemplates limitation of flexion to 30 degrees.  A higher, 
30 percent evaluation is afforded for limitation of flexion 
to 15 degrees and, under Diagnostic Code 5261, for limitation 
of extension to 20 degrees.

The medical evidence does not demonstrate that the Veteran 
meets the criteria for an evaluation greater than 20 percent 
under Diagnostic Code 5260.

VA examinations conducted in March 2000 and September 2008 
shows range of motion for the left knee measured at zero 
degrees extension to 45 degrees flexion at its most limited, 
allowing for limitation of motion due to pain, fatigue, 
weakness, and lack of endurance due to severe pain on 
repetitive motion.  In March 2000, the examiner observed the 
Veteran to walk without a limp; but in September 2008, the 
Veteran walked with an antalgic gait on the left.  
Tenderness, swelling, and crepitus were observed in 2008, but 
no muscle spasm.  Strength was measured at 5 of 5, and 
ligaments were found to be stable.  Results of X-rays taken 
in 1999 showed mild degenerative arthritis of the knee with 
patellar spurs and mild decrease in medial joint space.  The 
examiner diagnosed mild degenerative arthritis in the left 
knee with possible meniscus tear.  In 2008, the examiner 
noted the results of X-rays were normal, and diagnosed 
chronic left knee strain with limitation of motion.  

VA treatment records show complaints of and treatment for 
left knee pain with objective findings.

This evidence does not warrant a higher, 30 percent 
evaluation for flexion because the medical evidence does not 
show or approximate limitation of flexion to 15 degrees or 
less (Diagnostic Code 5260).  

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997). Separate, 
compensable evaluations may be afforded for limitation of 
flexion and extension, respectively, under Diagnostic Codes 
5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).

A separate, compensable evaluation is warranted for the 
dislocated semilunar cartilage with frequent episode of 
locking, pain, and effusion to the joint under Diagnostic 
Code 5258.  In March 2000, the VA examiner diagnosed the 
Veteran with mild degenerative arthritis of the left knee and 
indicated that the Veteran had a possible meniscus tear. The 
examiner then stated that the question was whether the tear 
was a flap tear or a degenerative tear secondary to the 
degenerative arthritis in the left knee.  The record does not 
reflect that the Veteran has undergone surgery in the left 
knee.  The September 2008 examination report shows findings 
of moderate effusion, and a diagnosis of bursitis with 
effusion.  The Veteran reported that he experiences episodes 
of locking 3-4 times per month.  The Veteran's wife submitted 
a statement in August 2008 in which she described one such 
episode in which the Veteran's experienced great pain, 
limped, and almost collapsed.  She stated that he has limped 
since this incident.  Viewed together, the clinical findings 
of possible meniscal tear, findings of effusion and diagnosis 
with bursitis with effusion, the Veteran's statement he 
experiences frequent episodes of locking, and the lay 
witnesses statement of an episode involving pain and near 
collapse, the Veteran's left knee disability picture 
approximates that warranting a 20 percent evaluation for 
dislocated cartilage with frequent episodes of locking and 
effusion into the joint.  This is the highest evaluation 
afforded under this diagnostic code.

Separate, compensable evaluations could also be warranted for 
genu recurvatum, under Diagnostic Code 5263, impairment of 
the tibia and fibula with slight knee or ankle disability 
under Diagnostic Code 5262, limitation of extension motion to 
10 degrees or greater under Diagnostic Code 5261, mild 
instability or subluxation under Diagnostic Code 5257, and 
ankylosis of the knee in a favorable position under 
Diagnostic Code 5256.  However, required manifestations are 
not present.  The medical evidence does not show that the 
Veteran's left knee is hyperextended.  There is no evidence 
of malunion, nonunion, or other impairment of the tibia and 
fibula.  The medical evidence reflects that the Veteran has 
full extension motion in his left knee, to zero degrees.  
Despite the Veteran's statements that his left knee collapses 
and that of his witness that he experienced near collapse of 
his left knee, the medical evidence shows no findings of 
instability or subluxation in the left knee.  Finally, the 
medical evidence further shows that the Veteran can move his 
left knee joint, albeit with pain and limitation.  Therefore, 
it cannot be said to be ankylosed.

The medical evidence thus does not warrant an evaluation 
greater than 20 percent for left knee degenerative joint 
disease.  But it does warrant a separate, 20 percent 
evaluation for impairment of the meniscus of the left knee 
manifested by locking and effusion.  

In evaluating the Veteran's service-connected left knee 
disabilities, the Board considered the disabling effects of 
pain and pain on motion as indicated in the above discussion. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran genuinely believes that his left knee disability 
is worse than has been evaluated and has offered his 
statements and that of his witness.  The Board has, by this 
decision, recognized that his disability has worsened and has 
granted a separate, compensable evaluation therefor.  As a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter so 
complex as the extent of his left knee disabilities and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed findings provided by the medical 
professionals who discussed his symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations in the present case.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  VA treatment records in early 1999 show 
the Veteran reported losing his job due to an inability to 
perform physical work.  In addition, the examiner in March 
2000 recommended vocational rehabilitation due to the 
Veteran's inability to tolerate jobs involving long periods 
of walking, standing, crouching, or climbing.  However, VA 
treatment records also show that he was in a motor vehicle 
accident in early 1999, for which he sought treatment for 
upper back and shoulder pain, including physical therapy.  
The Veteran has also reported throughout that he has been 
unable to get a job in his desired field, due to his left 
knee disability.  However, he has also reported that he 
remains employed.  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his left knee 
disability. 




ORDER

An evaluation greater than 20 percent for degenerative joint 
disease of the left knee is denied.

A separate, 20 percent, evaluation is granted for impairment 
of the meniscus of the left knee manifested by episodes of 
locking and effusion.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


